        Case 1:20-cv-01456-TNM Document 9 Filed 06/04/20 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA



CENTER FOR DEMOCRACY &
TECHNOLOGY,

                     Plaintiff,
                                                            Case No. 20-1456
            v.

DONALD J. TRUMP, in his official capacity
as President of the United States of America

                     Defendant.



   MOTION FOR ADMISSION PRO HAC VICE FOR DOUGLAS A. SMITH

      Pursuant to Local Rule 83.2(d), I, Andrew J. Pincus, of the law firm of Mayer

Brown LLP, being a member in good standing of the Bar of the District of Columbia,

and being admitted to practice before the United States District Court for the

District of Columbia, respectfully request that this Court grant leave to Douglas A.

Smith to practice in this Court pro hac vice in the above-captioned matter on behalf

of Plaintiff Center for Democracy & Technology. This motion is supported by the

accompanying Declaration of Douglas A. Smith.

Date: June 4, 2020                       Respectfully submitted,
Case 1:20-cv-01456-TNM Document 9 Filed 06/04/20 Page 2 of 2



                              By:    /s/ Andrew J. Pincus
                                    Andrew J. Pincus
                                    DC Bar No. 370762
                                    MAYER BROWN LLP
                                    1999 K Street N.W.
                                    Washington, DC 20006-1101
                                    Telephone: (202) 263-3000
                                    Facsimile: (202) 263-3300
                                    apincus@mayerbrown.com

                                    Attorney for Plaintiff Center for
                                    Democracy & Technology
        Case 1:20-cv-01456-TNM Document 9-1 Filed 06/04/20 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA



CENTER FOR DEMOCRACY &
TECHNOLOGY,

                   Plaintiff,
                                                            Case No. 20-1456
             v.

DONALD J. TRUMP, in his official capacity
as President of the United States of America

                   Defendant.



                DECLARATION OF DOUGLAS A. SMITH
        IN SUPPORT OF MOTION FOR ADMISSION PRO HAC VICE

I, Douglas A. Smith, state that:

   1. I submit this Declaration pursuant to Rule 83.2(d) of the Local Rules of the

      United States District Court for the District of Columbia, in support of the

      motion for my admission to this Court pro hac vice.

   2. I am an attorney of the law firm of Mayer Brown LLP, with a business

      address of 350 S. Grand Ave., Los Angeles, CA 90017. My business telephone

      number is 213-229-9500; my business facsimile is 213-625-0248; and my

      business email is dougsmith@mayerbrown.com.

   3. I am a member of good standing of the bars of the states of New York,

      California, and Colorado, and am admitted to practice before the United

      States Courts of Appeal for the Ninth and Tenth Circuits, as well as the

      United States District Courts for the Eastern and Southern Districts of New
        Case 1:20-cv-01456-TNM Document 9-1 Filed 06/04/20 Page 2 of 2



      York, the Central, Southern, Eastern, and Northern Districts of California,

      and the District of Colorado.

   4. I certify that I have not been disciplined by any bar.

   5. I have not been admitted pro hac vice to this Court in the last two years.

   6. I do not engage in the practice of law from an office located in the District of

      Columbia.

   7. I am familiar with the Local Rules of this Court and the Federal Rules of

      Civil Procedure.

I declare under penalty of perjury that the foregoing is true and correct.

EXECUTED: June 4, 2020



                                             /s/ Douglas A. Smith
                                           Douglas A. Smith
                                           MAYER BROWN LLP
                                           350 S. Grand Ave.
                                           Los Angeles, CA 90017
                                           Telephone: (213) 229-9500
                                           dougsmith@mayerbrown.com
       Case 1:20-cv-01456-TNM Document 9-2 Filed 06/04/20 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA



CENTER FOR DEMOCRACY &
TECHNOLOGY,

                   Plaintiff,
                                                            Case No. 20-1456
            v.

DONALD J. TRUMP, in his official capacity
as President of the United States of America

                   Defendant.



       [PROPOSED] ORDER GRANTING MOTION FOR ADMISSION
              PRO HAC VICE FOR DOUGLAS A. SMITH

      AND NOW, upon consideration of the Motion for Admission Pro Hac Vice for

Douglas A. Smith in the above-captioned action, it is hereby ORDERED that the

Motion is granted.   Mr. Smith is hereby admitted pro hac vice to appear and

practice in this Court in the above-captioned action as counsel for Plaintiff Center

for Democracy & Technology.

IT IS SO ORDERED.

DATED: _____________________

                                      __________________________________
                                      HON. TREVOR N. MCFADDEN
                                      UNITED STATES DISTRICT JUDGE
